Citation Nr: 0819009	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  03-30 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for PTSD and assigned an 
initial 30 percent disability rating, effective July 21, 
2003.  

The veteran appealed the initial rating assigned by the RO.  
Before the matter was certified to the Board, in a July 2005 
rating decision, the RO increased the initial rating for the 
veteran's PTSD to 70 percent, effective July 21, 2003.  
Although a higher rating has been granted, the issue of 
entitlement to an initial rating in excess of 70 percent for 
PTSD remains in appellate status, as the veteran continues to 
assert that he is entitled to a rating in excess of 70 
percent.  See also AB v. Brown, 6 Vet. App. 35 (1993) (A 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

In June 2006, the veteran provided testimony before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of that hearing has been associated with the 
record on appeal.  

It is noted that when this matter was previously before the 
Board in February 2007, the Board denied service connection 
for hearing loss, tinnitus, bilateral foot calluses and bone 
spurs, and residuals of a broken left arm.  The Board also 
denied a rating in excess of 10 percent for residuals of a 
fracture of the left fifth metacarpal.  The remaining issue 
on appeal - entitlement to an initial rating in excess of 70 
percent for PTSD - was remanded to the RO for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions and the case 
is now ready for appellate consideration.  Stegall v. West, 
11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  From July 21, 2003, the effective date of the award of 
service connection for PTSD, to May 21, 2007, the veteran's 
PTSD has been manifested by symptoms such as panic attacks, 
anxiety, depression, nightmares, intrusive thoughts, sleep 
disturbances, and detachment from others, with no evidence of 
total occupational and social impairment.

2.  On and after May 22, 2007, the veteran's PTSD has been 
productive of total social and occupational impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 
percent for PTSD have not been met for the period from July 
21, 2003, to May 21, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for a 100 percent rating for PTSD have been 
met from May 22, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 
CFR § 3.159(b)(1) (2007).  

As set forth above, this matter stems from the veteran's 
appeal of the initial rating assigned by the RO following the 
award of service connection for PTSD.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
once service connection is granted, the claim has been 
substantiated, and further VCAA notice is generally not 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490 (2006) ("[O]nce a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated."); see also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

In this case, a review of the record indicates that in July 
2003, the veteran submitted a claim of service connection for 
PTSD.  In an August 2003 letter, the RO responded by 
notifying the veteran of the information and evidence needed 
to substantiate and complete his claim of service connection 
for PTSD.  In an October 2003 rating decision, the RO granted 
service connection for PTSD and assigned an initial rating 
and effective date, as set forth above.  

In this case, the veteran has appealed the initial rating 
assigned by the RO.  The evidence does not show, nor does the 
veteran contend, that he has been prejudiced by any VCAA 
notification errors.  Thus, the Board finds that no further 
VCAA notification action is required.  See Goodwin v. Peake, 
No. 05-876 (U.S. Vet. App. May 19, 2008) (holding that where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream elements).  


Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file, as are post-service VA clinical records identified by 
the veteran.  Despite being given the opportunity to do so, 
the veteran has neither submitted nor identified any 
additional post-service VA or private clinical records 
pertaining to his claim.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2007).  

The veteran has also been afforded several VA psychiatric 
examinations in connection with his claim.  38 C.F.R. § 
3.159(c)(4) (2007).  The Board finds that the reports of 
these examinations provide the necessary medical opinions as 
well as sufficient reference to the pertinent schedular 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Background

A review of the record shows that in July 2003, the veteran 
submitted a claim of service connection for PTSD, which he 
argued was a result of his combat experiences in Vietnam.  
The veteran's DD Form 214 confirms that he is the recipient 
of numerous awards and decorations, including the Combat 
Infantryman Badge (CIB).  

In support of his claim, the RO obtained VA clinical records, 
dated from May to July 2003.  In pertinent part, these 
records show that the veteran sought treatment for anxiety, 
which he indicated had been present since returning from 
Vietnam.  On evaluation in July 2003, the veteran indicated 
that he had served in the infantry while in Vietnam, engaging 
in combat on numerous occasions.  He indicated that his 
current symptoms included hypervigilance, insomnia, intrusive 
memory, panic attacks, and irritability.  He denied suicidal 
and homicidal ideation.  On examination, the veteran was 
alert and oriented to person, place, and time.  The examiner 
observed that the veteran was nicely groomed.  His speech was 
normal and his thought processes were logical.  With respect 
to thought content, the veteran denied auditory, visual or 
sensual hallucinations and there were no delusions, rituals, 
or obsessive thoughts elicited.  The veteran indicated that 
he worked full time for the postal service but was afraid of 
losing his job.  After examining the veteran, the examiner 
diagnosed PTSD.  The veteran was started on psychiatric 
medications.  

In an October 2003 rating decision, the RO granted service 
connection for PTSD and assigned an initial 30 percent 
rating, effective July 21, 2003.  The veteran appealed the 
initial rating assigned by the RO, claiming that a 50 percent 
rating was warranted in light of the severity of his 
symptoms.  See March 2004 VA Form 9.  

In connection with his appeal, the veteran underwent VA 
psychiatric examination in January 2004.  He indicated that 
his current psychiatric symptoms included nightmares and 
problems with temper.  He denied thoughts of suicide.  He 
reported that he had worked for the post office as a mechanic 
for the past 25 years.  On mental status examination, the 
veteran was oriented and was able to organize his thoughts 
and express himself.  He was moderately depressed.  There 
were no psychoses, delusions, hallucinations, or organicity.  
The impression was PTSD, chronic.  The examiner assigned a 
GAF score of 70.  

Additional VA clinical records show that in December 2003, 
the veteran reported anxiety, flashbacks, intrusive memories.  
He reported that he occasionally heard the voice of a friend 
outside his head.  He indicated that he also had panic 
attacks twice weekly, as well as irritability.  The 
impression was PTSD, chronic, severe, recently exacerbated.  
The veteran's medication was increased.  Subsequent records 
show continued treatment for PTSD.  

Based on the foregoing evidence, in a September 2004 rating 
decision, the RO increased the initial rating for the 
veteran's PTSD to 50 percent, as he had requested.

While the assignment of an initial 50 percent rating appeared 
to have satisfied the veteran's appeal given the statement he 
made in his March 2004 substantive appeal, in December 2004, 
the RO received a letter from the veteran indicating that 
"[m]y form 9 notwithstanding, I am not satisfied with a 50% 
rating."  As a result, the RO continued the veteran's 
appeal.

In connection with the appeal, the veteran again underwent VA 
psychiatric examination in April 2005.  He reported that his 
PTSD symptoms had worsened since September 11th and since the 
war in Iraq.  He indicated that his current symptoms included 
difficulty sleeping, nightmares, intrusive memories, 
hypervigilant behavior, social isolation, emotional numbing, 
panic attacks, memory problems, and flashbacks.  The veteran 
reported that he was able to engage in activities such as 
fishing and hunting, camping, and road trips.  He indicated, 
however, that he did not like being in crowds and made it a 
point of sitting with his back to a wall when he ate out at 
restaurants.  The veteran indicated that he had no close 
friends.  Rather, he indicated that his spouse of 32 years 
and children were his support system.  The veteran indicated 
that he continued to work as a mechanic at the post office.  
He indicated that he worked in the parts department and the 
position suited him as he could work alone.  After examining 
the veteran and reviewing his claims folder, the examiner 
diagnosed PTSD, chronic, severe.  A GAF of 51 was assigned.  

VA clinical records dated to July 2005 show continued 
treatment for the veteran's severe PTSD.  The veteran 
reported that his PTSD symptoms had changed little during 
this period.  

In a July 2005 rating decision, the RO again increased the 
initial rating for the veteran's PTSD, assigning a 70 percent 
rating, effective July 21, 2003.  

Subsequent VA clinical records show continued treatment for 
PTSD.  In June 2006, the veteran reported that his symptoms 
remained unchanged.  He continued to experience sleep 
impairment, intrusive memories, and flashbacks.  He reported 
that his mood was 2/10 during the week and 9/10 on weekends, 
when he was off from work.  The veteran indicated that he 
could not handle any type of therapy and had tried both 
individual counseling and group therapy.  The veteran 
reported that he was doing well on his medications, with no 
side effects, although he had a tendency to stop medications 
without an adequate trial.  The assessment was dysthymic 
disorder, active PTSD symptoms, nonadherent with medications.  

In June 2006, the veteran provided testimony before the 
undersigned Veterans Law Judge.  He indicated that his PTSD 
symptoms continued to worsen, including continued panic 
attacks, sleeping difficulties, and nightmares.  The veteran 
testified that he continued to work for the post office, 
having been there for the past 28 years.  The veteran 
indicated that he occasionally used sick leave as a result of 
his PTSD symptoms.  

At a VA psychiatric examination on May 22, 2007, the veteran 
reported that a close friend of his, a coworker from the post 
office, had recently been killed in a bomb explosion in Iraq.  
He stated that his PTSD symptoms had intensified since the 
death of his friend.  The veteran indicated that his current 
symptoms included sleep difficulties, nightmares, twice-
weekly flashbacks, irritability, and a recurring, depressed, 
anxious mood.  The veteran also reported that he avoided 
crowds.  With respect to his employment, the veteran 
indicated that he worked as a mechanic in the parts 
department for the postal service.  He indicated that he had 
held the position for the past 29 years.  He explained that 
he worked alone and that his coworkers understood his 
psychological problems and let him be.  With respect to 
social and family relations, the veteran indicated that he 
had been married for the past 32 years.  He stated that he 
and his spouse had had an increase in marital conflicts 
lately, although he provided no detail.  He also indicated 
that he had children, although he was not close to them.  The 
veteran denied having any other social relationships.  The 
veteran acknowledged that there had been a couple of episodes 
in the past year in which he had difficulty controlling his 
temper and came close to violent acting out, although he was 
stopped by others or by his own will.  He also indicated that 
he had fleeting thoughts of suicide, but had never made any 
attempts.  

On mental status examination, the veteran's thought processes 
were logical and goal directed.  There was no evidence of any 
obsessive or ritualistic behavior.  His speech was clear and 
appropriate.  He denied impaired impulse control.  The 
veteran reported that he occasionally had auditory 
hallucinations of a male voice.  He also voiced persistent 
and pervasive social isolation.  The veteran presented to the 
examination in casual attire with minimal attention to 
hygiene.  His shirt was wrinkled and his hair was unkept.  
The veteran, however, exhibited appropriate behavior during 
the examination.  After examining the veteran and reviewing 
his claims folder, the examiner diagnosed chronic PTSD.  A 
GAF of 50 was assigned.  The examiner concluded that the 
veteran's PTSD was productive of total social and 
occupational impairment.  

Additional VA clinical records dated to October 2007 show 
continued treatment for chronic PTSD.  


Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  In cases such as these, as in the 
instant case, at the time of an initial award, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

PTSD is rated under the General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
those criteria, a 70 percent rating is assigned where the 
evidence shows occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

The standard of proof to be applied in decisions on claims  
for veterans' benefits is set forth in 38 U.S.C.A. §  
5107(b).  Under that provision, VA shall consider all 
information and lay and medical evidence of record in a case  
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  In other words, the preponderance of 
the evidence must be against the claim for  the benefit to be 
denied.  Gilbert, 1 Vet. App. at 54.


Analysis

As noted, the RO has rated the veteran's PTSD as 70 percent 
disabling from July 21, 2003, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

In order to warrant a rating in excess of 70 percent, the 
evidence must show that the veteran's PTSD is productive of 
total occupational and social impairment due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against the assignment of an initial rating in excess of 
70 percent for PTSD for the period from July 21, 2003, the 
effective date of the award of service connection for PTSD, 
until May 21, 2007.

As discussed in detail above, the record on appeal shows that 
during this period, the veteran's PTSD was not manifested by 
gross impairment in thought processes or communications.  
Rather, at a VA outpatient clinic evaluation in July 2003, 
the examiner described the veteran's speech as normal and his 
thought processes as logical.  Similarly, at a VA psychiatric 
examination in January 2004, the veteran was oriented and was 
able to organize his thoughts and express himself.  It is 
also noted that when the veteran testified before the 
undersigned in February 2007, he was able to communicate his 
arguments effectively.  

Additionally, the evidence does not show that the veteran's 
PTSD has been manifested by persistent delusions or 
hallucinations or grossly inappropriate behavior, during the 
period from July 21, 2003, to May 21, 2007.  For example, 
during a VA outpatient examination in July 2003, the veteran 
denied auditory, visual, or sensual hallucinations.  There 
were no findings of inappropriate behavior.  Rather, the 
examiner described the veteran as oriented with logical 
thought processes.  Additional VA clinical records show that 
in December 2003, the veteran reported that he occasionally 
heard the voice of a friend outside his head.  Similar 
symptoms were reported by the veteran at the April 2005 VA 
psychiatric examination.  On neither occasion did the veteran 
indicate that such hallucinations were persistent, nor did 
the examiners note any inappropriate behavior.

The Board also notes that the probative evidence in this case 
does not show that the veteran's PTSD results in a persistent 
danger of the veteran hurting himself or others.  Rather, 
during the period in question, he consistently denied 
suicidal ideation or plans as well as homicidal plans or 
intent.  For example, in an a VA outpatient appointment in 
July 2003, the veteran specifically denied suicidal or 
homicidal ideation.  At the VA psychiatric examination in 
April 2005, the veteran admitted to fleeting homicidal 
ideation, but indicated that he had no plan or intent to harm 
anyone.  While the veteran has reported difficulty 
controlling his anger, there has been no showing of a 
persistent danger of his hurting himself or others.  

The record on appeal further shows that for the period from 
July 21, 2003, to May 21, 2007, the veteran has not been 
intermittently unable to perform activities of daily living, 
nor was he shown to be disoriented as to time, place or 
person.  For example, VA clinical records from May to July 
2003 show that the veteran was fully oriented and "nicely 
groomed."  Similar findings were noted at the January 2004 
VA psychiatric examination.  At the VA psychiatric 
examination in April 2005, the veteran was oriented and 
reported that he was able to drive himself to work, dress 
himself, and cook meals.  The examiner indicated that the 
veteran was maintaining his personal hygiene.  

Finally, the Board notes that the record on appeal contains 
no objective indication that the veteran's PTSD was 
manifested by total social and occupational impairment from 
July 21, 2003, to May 21, 2007.  Rather, the evidence shows 
that the veteran was employed full time in a long-term 
position with the postal service.  Moreover, he has 
maintained a long term marital relationship for decades as 
well as relations with his children and grandchildren.  

After considering all of the evidence, the Board therefore 
concludes that the veteran's service-connected PTSD was 
appropriately rated as 70 percent disabling for the period 
from July 21, 2003, to May 21, 2007.  For the reasons and 
bases discussed above, the Board finds that the overall 
record does not establish that the veteran's PTSD is 
manifested by symptomatology which more nearly approximates a 
100 percent rating during this period.  To that extent, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt doctrine is not for application.  38 
U.S.C. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 
(1990).

In reaching this decision, the Board has considered whether 
the case should be referred for extra-schedular consideration 
for the period from July 21, 2003, to May 21, 2007.  An 
extra-schedular disability rating may be assigned if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable. 38 C.F.R. § 3.321(b)(1) (2007).  In this case, 
however, the record contains no evidence of psychiatric 
hospitalization, nor is there evidence that the veteran's 
PTSD markedly interferes with his employment, beyond that 
contemplated by the schedular criteria.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The veteran has not argued otherwise.  Thus, 
absent any objective evidence that the veteran's PTSD is 
productive of marked interference with employment, 
necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional, referral for consideration of an extra-schedular 
rating for the period from July 21, 2003, to May 21, 2007, is 
not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Although an initial rating in excess of 70 percent for PTSD 
for the period from July 21, 2003, to May 21, 2007, is not 
warranted, the Board finds that the record on appeal contains 
evidence indicating the degree of disability associated with 
the veteran's PTSD increased effective May 22, 2007.  In that 
regard, the Board notes that on May 22, 2007, the veteran 
underwent VA psychiatric examination at which he reported 
that his PTSD symptoms had increased.  At the examination, 
the examiner noted that the veteran exhibited minimal 
attention to hygiene.  His shirt was wrinkled and his hair 
was unkept.  Moreover, after examining the veteran and 
reviewing his claims folder, the examiner concluded that the 
veteran's PTSD was productive of total social and 
occupational impairment.  

The Board observes that despite the examiner's conclusions, 
the veteran apparently remains employed full time at the 
postal service.  Nonetheless, he has testified that he is 
accommodated by his supervisor in a position where he is able 
to work alone.  He also states that his coworkers understand 
his psychiatric impairments and leave him alone.  

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  Thus, the Board finds that the 
veteran's PTSD is productive of total social and occupational 
impairment and a 100 percent disability rating for PTSD is 
therefore warranted from May 22, 2007.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  


ORDER

Entitlement to an initial rating in excess of 70 percent for 
PTSD, for the period from July 21, 2003, to May 21, 2007, is 
denied.

Entitlement to a 100 percent rating for PTSD from May 22, 
2007, is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


